In an action to declare void an agreement dated December 10, 1974, between the residuary lega*135tees of an estate allowing defendant to reside in certain premises on stated conditions, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Kelly, J.), entered October 13, 1983, as denied their motion to appoint a temporary receiver of the premises with authority to sell.
Order affirmed insofar as appealed from, with costs.
Appointment of a temporary receiver is an extreme remedy and should not be lightly granted (Nelson v Nelson, 99 AD2d 917). Since the defendant did not willfully refuse to comply with the March 1983 settlement stipulation and the delay in complying was occasioned by the proposed mortgagee selected by both parties, the court’s extension of the time for compliance with the stipulation was an appropriate remedy and not an abuse of discretion.
Plaintiffs’ claim for rescission of the settlement stipulation on the grounds of unilateral mistake and unjust enrichment is not properly before us, having been raised for the first time on appeal. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.